Upon consideration of the application filed by Petitioner on the 6th of April 2016 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, New Hanover County:
"Denied by order of the Court in conference, this the 18th of August 2016."
The following order has been entered on the motion filed on the 19th of May 2016 by Petitioner for Bill of Complaint:
"Motion Dismissed by order of the Court in conference, this the 18th of August 2016."
The following order has been entered on the motion filed on the 19th of May 2016 by Petitioner for Objection to Order of Bill of Complaint Dismissed:
"Motion Dismissed by order of the Court in conference, this the 18th of August 2016."